Case 1:21-cv-02848-JGK Document 12 Filed 06/02/21 Page 1 of 2

 

THE City OF NEw YORK

JAMES E, JOHNSON LAW DEPARTMENT WILLIAM §. J. FRAENKEL
Corporation Counsel 100 CHURCH STREET phone: 212-788-1247
NEW YORK, NY 10007 fax: 212-788-0940

email: wfraenke@law.nyc¢.g0v

June 2, 2021

Via ECF

Honorable John G. Koeltl
United States District Court
Southern District of New York
500 Pearl St, Courtroom 14A
New York, New York 10007

 

Re: Fred Jenkins v. New York City Health and Hospital Corp., et al
Civil Action No. 21-CV-02848 (JGK)

Dear Judge Koeltl:

Lam a Public Service Attorney in the Office of James E. Johnson, Corporation Counsel
of the City of New York, attorney for Defendants New York City Health and Hospitals
Corporation and Kevin Matulich (together “Defendants”) in the above-captioned action. I write
in accordance with Your Honor’s Individual Rules of Practice to respectfully request an adjournment
of the Initial Pretrial Conference currently scheduled for Wednesday, June 9, 2021. T spoke with
Plaintiffs counsel who kindly consents to this request. This is the Defendants’ first request for
an adjournment of the Initial Pretrial Conference and, if granted, would not affect any subsequent
deadlines in this action. Accordingly, the undersigned respectfully requests that the Court
adjourn the Initial Pretrial Conference from Wednesday, June 9, 2021 to Monday, July 12, 2021,
ot a date thereafter that is convenient for Your Honor.

 

WILLIAM 8S. J. FRAENKEL,
Of Counsel.
Case 1:21-cv-02848-JGK Document 12 Filed 06/02/21 Page 2 of 2

Via ECF:

Christopher Quincy Davis, Esq.
Rachel Meredith Haskell, Esq.
Attorneys for Plaintiff
